Citation Nr: 0606250	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-18 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation higher than forty (40) 
percent for service-connected low back injury residuals.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1987 to November 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In February 2004, the veteran testified at a hearing 
before the undersigned Acting Veterans Law Judge, sitting in 
Waco, Texas.  The hearing transcript is of record.  The 
matter was previously before the Board and was remanded in 
February 2005.


FINDING OF FACT

The veteran's service-connected low back injury residuals are 
productive of severe limitation of motion without any 
evidence of ankylosis and no neurological deficit.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 40 percent for low back injury residuals have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2003), Diagnostic 
Codes 5237, 5243 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran, as to the 
issue of entitlement to an increased rating for his service-
connected disability, subsequent to the initial denial of the 
veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision on all the 
matters on appeal, it can be argued that the timing of the 
notices does not comply with the express requirements of the 
law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In a February 2005 letter, VA informed the appellant 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The letter also 
advised the appellant to submit any relevant evidence in his 
possession.  The Board finds that this document fulfilled 
VA's duty to notify, including the duty to notify the 
appellant to submit any pertinent evidence in his possession, 
and that any defect in the timing of such notice constitutes 
harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, and VA medical records.  The Board 
notes that the veteran has been afforded VA examinations in 
relation to his claim.  Under the circumstances, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide this claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As such, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.



Analysis

The relevant medical evidence of record includes VA treatment 
records which show that the veteran has received treatment 
for complaints of low back pain.  A May 2002 VA examination 
report shows that the veteran reported having to take time 
off of work for his back problems.  On examination, the 
veteran guarded his back.  He flexed to 40 degrees, but used 
his hands to support himself.  Extension was to 0 degrees.  
Lateral tilt was to 10 degrees bilaterally and there was no 
rotation of the lumbar spine because the veteran guarded the 
spine.  He was tender to deep percussion over the lumbar 
spine and pinprick was less sensitive on the posterolateral 
thigh and leg on the left.  The deep tendon reflexes were 1+ 
at the patella area and the right Achilles and zero at the 
left Achilles.  Straight leg raising was to 40 degrees on the 
right and negative and to 30 degrees on the left and positive 
with leg pain.  Patrick's test was negative on the right and 
positive on the left.  The examiner's diagnosis was chronic 
lumbar strain syndrome with sciatic neuritis.  X-ray images 
and MRI testing results for the lumbar spine were both within 
normal limits.

A June 2005 VA examination report shows that the veteran 
reported that his back pain got significantly worse in 1998 
and prevented him from working every two to three months.  He 
stated that at the time of the examination, he had daily back 
pain and that he was self-employed and missed work for two to 
three days in a row when he had flare-ups.  He stated that he 
wore a brace for lumbar support.  He denied any urinary or 
fecal incontinence.  On physical examination, there was 
normal curvature of the lumbar spine.  He was slightly tender 
at L5-S1 on palpation.  There were no spinal abnormalities 
noted.  He had forward flexion to 65 degrees with pain at 40 
degrees.  He had no extension without pain.  Left and right 
lateral flexion were limited to 0 degrees by pain.  Left and 
right lateral rotation were limited to 15 degrees by pain.  
The veteran had good strength in both legs with a slight 
decrease in pinprick sensation of the lateral left leg.  Foot 
drop was negative bilaterally.  There were normal motor 
skills, no muscle atrophy and no muscle spasm.  Straight leg 
raising produced pain but active range of motion did not 
produce any weakness, fatigue or incoordination.  The 
examiner's diagnosis was lumbar spine disk disease and the 
examiner noted that MRI testing revealed bulging discs at L3-
4, L4-5, non-specific.

The present appeal involves the veteran's claim that the 
severity of his service-connected low back injury residuals 
warrants a higher disability rating.  Disability ratings are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board notes that during the pendency of the veteran's 
appeal, VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its August 2005 supplemental statement of the case.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

Under the previous version of the rating criteria-

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 40 percent for severe limitation of motion.  A 40 
percent rating is the highest rating available under this 
Diagnostic Code.
 
Under Code 5293 for intervertebral disc syndrome, a 40 
percent rating is in order when disability is severe, 
characterized by recurring attacks with intermittent relief.  
A maximum schedular rating of 60 percent is awarded when 
disability from intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.
 
Under Code 5295, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

40 percent - unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

50 percent - unfavorable ankylosis of the entire 
thoracolumbar spine.

100 percent - unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

The Board initially turns to the issue of rating the 
veteran's lumbar spine disability under the old and revised 
criteria for intervertebral disc disease.  The Board notes 
that the medical evidence of record does appear to show some 
evidence of neurologic involvement, particularly in the left 
lower extremity, such as decreased deep tendon reflexes in 
the left Achilles and decreased pinprick sensation on the 
left leg.  However, there is no evidence of persistent 
symptoms of neuropathy or other neurological findings so as 
to suggest that any degenerative disc disease is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief to warrant a 60 percent evaluation under former 
Diagnostic Code 5293.  The Board notes that the June 2005 VA 
examination report noted good strength and motor skills in 
both lower extremities with no evidence of muscle spasms.  
Moreover, there is no evidence of incapacitating episodes as 
defined by the regulations to warrant a 60 percent rating 
under the revised Diagnostic Code 5243.  As discussed in 
detail below, there is also no medical evidence to suggest a 
rating in excess of 40 percent is warranted under the either 
the old or new criteria for rating spinal disabilities based 
on limitation of motion or lumbosacral strain.

Loss of range of motion and lumbosacral strain were 
previously rated under former Diagnostic Codes 5292 and 5295.  
As noted above, under the old Diagnostic Code 5292, 
limitation of motion of the lumbar spine was assigned a 40 
percent for severe limitation of motion.  A 40 percent rating 
was the highest rating available under this Diagnostic Code.  
Under the old Diagnostic Code 5295, a 40 percent rating was 
assigned with severe lumbosacral strain, with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 40 
percent rating was the highest rating available under this 
Diagnostic Code.  Thus, a rating in excess of 40 percent is 
not available under the previous version of either of these 
Diagnostic Codes.

Under the revised regulations, a 50 percent rating is not 
warranted unless there is unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating is not warranted 
unless there is unfavorable ankylosis of the entire spine.  
The medical evidence of record, including the two VA 
examination reports and the VA treatment records, contain no 
evidence of ankylosis of the entire thoracolumbar spine to 
warrant a 50 percent rating under the revised diagnostic 
codes for rating spinal disabilities.

In sum, when considering the medical record and all 
applicable Diagnostic Codes, there is no medical evidence 
that suggests that the veteran's lumbar spine disability 
warrants a disability rating in excess of 40 percent.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
ranges of motion as documented in the examination reports 
reflect consideration of pain.  The Board acknowledges that 
the June 2004 VA examination report shows that the veteran 
complained of pain during almost the entire range of motion 
testing; however, even when taking into consideration any 
possible additional limitation of motion based on pain, a 
rating in excess of 40 percent is not warranted as the 
veteran is currently rated at the highest percentage for 
limitation of motion of the spine.  The provisions of 38 
C.F.R. § 4.40 do not apply when a veteran is already rated at 
the maximum rating for limitation of motion.  Johnston v. 
Brown, 10 Vet.App. 80, 85 (1997).  

With regard to rating the disability under the criteria for 
intervertebral disc syndrome, as detailed above, a rating in 
excess of 40 percent is not warranted in the absence of 
objective evidence of ankylosis of the entire thoracolumbar 
spine, or incapacitating episodes as defined by regulations, 
or pronounced, persistent neurologic symptoms with little 
intermittent relief.  There is no persuasive evidence that 
there is additional functional loss due to pain, weakness, 
fatigue, or incoordination so as to meet the criteria for a 
rating in excess of 40 percent under either the old or new 
rating criteria for intervertebral disc syndrome.  The Board 
specifically notes that the June 2005 VA examination report 
noted that there was no evidence of any weakness, fatigue or 
incoordination in active range of motion testing.

In sum, although the evidence does clearly show that the 
veteran suffers impairment due to his back disability, the 
preponderance of the evidence is against a finding that the 
criteria for a rating in excess of 40 percent has been met 
under either the old or new regulations applicable to the 
back disability.  It follows that there is not such a balance 
of the positive evidence with the negative evidence to permit 
a favorable decision.  Should there be an increase in 
severity in the future, the veteran may file a new claim for 
an increased rating.

The recent VA examination and treatment records has not 
associated any neurological deficit with his service-
connected low back injury residuals.  Rather, the competent 
medical evidence indicates that the veteran does not 
experience neurologic deficit related to his service-
connected low back injury residuals.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2005).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2005).

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124(a).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement, when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate," and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2005).  

Diagnostic Code 8520 of the Rating Schedule provides the 
rating criteria for paralysis of the sciatic nerve, and, 
therefore, neuritis (Diagnostic Code 8620) and neuralgia 
(Diagnostic Code 8720) of that nerve.  Under Diagnostic 
Code 8520, complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 
40 percent are assigned for incomplete paralysis which is 
mild, moderate, or moderately severe in degree, respectively.  
Id.  A 60 percent rating is warranted for severe and 
incomplete paralysis with marked muscular atrophy.  Id.  

The current competent medical evidence does not indicate that 
the service-connected low back injury residuals causes any 
neurological deficit.  Rather, the competent medical evidence 
reflects that it does not result in neurological deficit.  
Therefore, a preponderance of the evidence is against the 
assignment of evaluations under any applicable neurology 
diagnostic code.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Although the veteran has alleged that 
his back disability frequently prevents him from working, the 
veteran has submitted no evidence to support this contention.  
There is absolutely no medical evidence demonstrating that 
the veteran's lumbar spine disability markedly interferes 
with his employment.  Moreover, the Board notes that the 
veteran's VA treatment records and VA examination reports 
show that he has expressly denied any periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  




ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


